
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


EMPLOYMENT AGREEMENT


    EMPLOYMENT AGREEMENT dated as of March 9, 2001 between COLOR SPOT
NURSERIES, INC., a Delaware corporation (the "Company"), and CHARLES A. FERER
("Executive").

    This Agreement provides for the employment of Executive as Chief Financial
Officer of the Company upon the terms and subject to the conditions set forth
herein.

    NOW, THEREFORE, in consideration of the mutual undertakings contained
herein, the parties agree as follows:


ARTICLE 1.  EMPLOYMENT


    1.1  Employment.  The Company agrees to employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on March 9, 2001 (the
"Effective Date") and ending as provided in Section 1.4 (the "Employment
Period").

    1.2  Position and Duties.  

    (a) During the Employment Period, Executive shall serve as Chief Financial
Officer of the Company.

    (b) Executive shall be responsible for the operation and performance of the
Company and will have the responsibilities and carry out the customary functions
of a Chief Financial Officer. Executive shall report direct to the Company's
Chief Executive Officer.

    (c) Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and its
Subsidiaries. Executive shall perform his duties and responsibilities to the
best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

    1.3  Salary, Bonus, Options and Benefits.  

    (a) During the Employment Period, Executive's base salary (the "Base
Salary") shall be $225,000 per annum which salary shall be payable in regular
installments in accordance with the Company's general payroll practices. The
Base Salary may be increased annually by the Compensation Committee (the
"Compensation Committee") of the Board in its discretion.

    (b) During the Employment Period, in addition to the Base Salary, Executive
shall be eligible to participate in the Company's bonus program as established
by the Board. To the extent achieved, such bonus shall be paid following the
delivery and approval of the Company's signed audited financial statements for
such year by the Company's independent accountants.

    (c) Executive shall be entitled to participate in the Company's 1997 Stock
Plan (the "Plan"). Executive shall be awarded options under the Plan to purchase
75,000 shares of common stock, par value $.001 per share of the Company, at
$3.00 per share (the "Options"). The Options will be evidenced by an option
award and vest 25% annually in arrears over a 4-year period from the date of
your employment, subject to Executive's continued employment with the Company.
The Options will be subject to the Company's Employee Stockholders Agreement
dated as of July 1, 1998 (the "Stockholders Agreement"); provided that the
definition of "Cause" shall be deemed to be the definition contained in this
Agreement. Executive's option award shall provide for (i) accelerated vesting in
the event of a sale of the Company (as defined in the option award), (ii) the
right to exercise the vested portion of your Option for a 90 day period
following termination of your employment (other than for Cause in which case the
Options shall automatically terminate), and (iii) the right for the Company to
repurchase your vested Options at fair market value (as

--------------------------------------------------------------------------------

determined by the Board as of the date of the termination of the Employment
Period) over the exercise price as provided in the Stockholders Agreement.

    (d) During the Employment Period, Executive shall be entitled to participate
in all of the Company's employee benefit programs for which senior executive
employees of the Company and its subsidiaries are generally eligible, including
3 weeks paid time off per year (which may not be carried forward to subsequent
years).

    1.4  Term.  (a) The Employment Period shall terminate on the earlier to
occur of (i) the date of Executive's death or Disability (as determined by the
Board), (ii) the date determined by the Board by resolution of the Board for
Cause, (iii) the date determined by the Board by resolution of the Board without
Cause, or (iv) the date of voluntary resignation by Executive.

    (b) If the Employment Period is terminated without Cause, Executive shall be
entitled to continue to receive an amount equal to twelve months of Executive's
then current Base Salary plus a pro rata portion of any bonus payable for the
fiscal year in which termination occurs. Executive hereby agrees that no
severance compensation shall be payable in the event Executive's employment is
terminated under Section 1.4 (a)(i),(ii), or (iv) and Executive waives any claim
for severance or other compensation. Any amount payable under this
Section 1.4(b) shall be (i) payable in installments in accordance with the
Company's normal payroll practices over the period following termination of the
Employment Period in which such payments are to be made (with the pro rata
portion of any bonus paid when such bonus would otherwise have been paid). The
payment of any severance compensation under this Section 1.4(b) is conditional
upon Executive entering into the Company's standard form release agreement. For
purposes hereof, Executive shall be deemed to have been terminated without Cause
in the event following a Change of Control, Executive's responsibilities, title
or duties are materially diminished. A Change of Control means the acquisition
of a majority of the outstanding Common Stock of the Company by persons other
than affiliates of Kohlberg & Company, LLC.

    (c) Except as expressly set forth in this Section 1.4, all compensation and
other benefits shall cease to accrue upon termination of the Employment Period.

    1.5  Confidential Information.  Executive acknowledges that the information,
observations and data obtained by him while employed by the Company and its
Subsidiaries concerning the business or affairs of the Company and its
Subsidiaries that are not generally available to the public other than as a
result of a breach of this Agreement by Executive ("Confidential Information")
are the property of the Company and its Subsidiaries. Executive agrees that he
shall not disclose to any unauthorized person or use for his own account any
Confidential Information without the prior written consent of the Company
unless, and in such case only to the extent that, such matters become generally
known to and available for use by the public other than as a result of
Executive's acts or omissions to act. Notwithstanding the foregoing, in the
event Executive becomes legally compelled to disclose Confidential Information
pursuant to judicial or administrative subpoena or process or other legal
obligation, Executive may make such disclosure only to the extent required, in
the opinion of counsel for Executive, to comply with such subpoena, process or
other obligation. Executive shall, as promptly as possible and in any event
prior to the making of such disclosure, notify the Company of any such subpoena,
process or obligation and shall cooperate with the Company in seeking a
protective order or other means of protecting the confidentiality of the
Confidential Information.

    1.6  Inventions and Patents.  Executive agrees that all copyrights, works,
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, and all similar or related information which relate to the
actual or anticipated business, research and development or existing or
anticipated future products or services of the Company or its Subsidiaries and
which are conceived, developed or made by Executive while employed by the
Company ("Work Product") belong to the Company. Executive will promptly disclose
such Work Product to the Board and perform all actions

2

--------------------------------------------------------------------------------

reasonably requested by the Company (whether during or after the Employment
Period) to establish and confirm such ownership at the Company's expense
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

    1.7  Non-Compete; Non-Solicitation.  

    (a) Executive acknowledges that in the course of his employment with the
Company he will become familiar with the Company's trade secrets and with other
confidential information concerning the Company and its predecessors and that
his services have been and will be of special, unique and extraordinary value to
the Company. Executive agrees that, in consideration of the payments made to
Executive hereunder, for so long as Executive is receiving compensation
hereunder or, in the event that Executive voluntarily terminates his employment,
for the one year period following such voluntary termination (the "Noncompete
Period"), he shall not directly or indirectly own, manage, control, participate
in, consult with, render services for, or in any manner engage in any business
in which the Company or its Subsidiaries is engaged any where in the United
States. Nothing herein shall prohibit Executive from being a passive owner of
not more than 5% of the outstanding stock of another corporation, so long as
Executive has no active participation in the management or the business of such
corporation.

    (b) During the Employment Period and for the one year period thereafter,
Executive shall not directly or indirectly induce or attempt to induce any
officer of the Company or any Subsidiary of the Company to leave the employ of
the Company or such Subsidiary, or in any way interfere with the relationship
between the Company or any such Subsidiary and any employee thereof.


ARTICLE 2.  DEFINITIONS


    As used in this Agreement, the following terms shall have the definitions
set forth below:

    "Cause" means (i) a material breach of this Agreement by Executive,
(ii) Executive's willful and repeated failure to comply with the lawful
directives of the Board or supervisory personnel, (iii) gross negligence or
willful misconduct by Executive in the performance of his duties hereunder, or
(iv) the commission by Executive of theft or embezzlement of Company property or
any other act (including but not limited to a felony or a crime involving moral
turpitude) that is injurious in any significant respect to the property,
operations, business or reputation of the Company or its Subsidiaries, as
determined in good faith by the Board.

    "Disability" means Executive's inability to substantially perform his normal
duties hereunder for six months or more during any twelve-month period
determined in good faith by the Board.

    "Subsidiary" of an entity shall mean any corporation, limited liability
company, limited partnership or other business organization of which the
securities having a majority of the normal voting power in electing the board of
directors, board of managers, general partner or similar governing body of such
entity are, at the time of determination, owned by such entity directly or
indirectly through one or more Subsidiaries.


ARTICLE 3.  GENERAL PROVISIONS


    3.1  Enforcement.  If, at the time of enforcement of Sections 1.5, 1.6 or
1.7, a court holds that the restrictions stated herein are unreasonable under
the circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because Executive's services
are unique and because Executive has access to Confidential Information and Work
Product, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. In the event of a breach or threatened
breach of this Agreement, the Company, its Subsidiaries and their respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any

3

--------------------------------------------------------------------------------

court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violation of, the provisions
hereof (without posting a bond or other security).

    3.2  Survival.  Sections 1.5, 1.6 and 1.7 shall survive and continue in full
force and effect in accordance with their terms notwithstanding any termination
of the Employment Period.

    3.3  Notices.  All notices or other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given when delivered personally, one business day
following when sent via a nationally recognized overnight courier, or when sent,
when sent via facsimile confirmed in writing to the recipient. Such notices and
other communications will be sent to the addresses indicated below:

To the Company:

3478 Buskirk Avenue, Suite 260
Pleasant Hill, CA 94523
Attention: Chief Executive Officer
Fax: (925) 935-0799

with a copy to:

Brownstein Hyatt & Farber, P.C.
410 - 17th Street, 22nd Floor
Denver, CO 80202
Attention: Steven S. Siegel
Fax: (303) 223-1100

To Executive:

To the address on the Company's records

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

    3.4  Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

    3.5  Entire Agreement.  This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

    3.6  Amendments and Waivers.  Any provision of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive.

    3.7  Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.

    3.8  Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

4

--------------------------------------------------------------------------------

    3.9  Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or of any term or provision hereof.

* * * * *

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth above.

    COLOR SPOT NURSERIES, INC.
 
 
By:
 
/s/ CHARLES A. FERER   

--------------------------------------------------------------------------------

Charles A. Ferer

5

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
ARTICLE 1. EMPLOYMENT
ARTICLE 2. DEFINITIONS
ARTICLE 3. GENERAL PROVISIONS
